DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 6-7, 9-11, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “columns of the matrix” in assembling the input matrix using the plurality of vectors as columns of the matrix, where “columns of the matrix” is unclear.
Claim 4 recites “columns of the matrix” in assembling the targets matrix using the plurality of vectors as columns of the matrix, where “columns of the matrix” is unclear.
6 recites “a column of the matrix” in assembling the input matrix using the summary vector as a column of the matrix, where “a column of the matrix” is unclear.
Claim 7 recites “a column of the matrix” in assembling the input matrix using the keyword vector as a column of the matrix, where “a column of the matrix” is unclear.
Claim 9 recites “a column of the matrix” in assembling the input matrix using the domain feature vector as a column of the matrix, where “a column of the matrix” is unclear.
Claim 10 recites “a column of the matrix” in assembling the input matrix using the entity feature vector as a column of the matrix, where “a column of the matrix” is unclear.
Claim 11 recites “a column of the matrix” in assembling the input matrix using the complexity feature vector as a column of the matrix, where “a column of the matrix” is unclear.
Claim 17 recites “means for selecting” in means for selecting a translator using a weight matrix representing connections between layers of an artificial neural network, the neural network configured to receive a target matrix and an input matrix, where “means for selecting” is unclear.
Claim 18 recites “the means for assembling an input matrix” in wherein the means for assembling an input matrix from the source content feature vectors comprises using the extracted source content feature vectors as columns of the input matrix, where “the means for assembling an input matrix” is unclear.

Claim 2 recites “columns of the matrix” in assembling the input matrix using the plurality of vectors as columns of the matrix
Claim 4 recites “columns of the matrix” in assembling the targets matrix using the plurality of vectors as columns of the matrix. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “a column of the matrix” in assembling the input matrix using the summary vector as a column of the matrix. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “a column of the matrix” in assembling the input matrix using the keyword vector as a column of the matrix. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a column of the matrix” in assembling the input matrix using the domain feature vector as a column of the matrix. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “a column of the matrix” in assembling the input matrix using the entity feature vector as a column of the matrix. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “a column of the matrix” in assembling the input matrix using the complexity feature vector as a column of the matrix. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “a plurality of translators” in receiving a plurality of translator feature vectors, each translator feature vector representing a plurality of translation features for a translator of a plurality of translators
Claim 16 recites “the translator feature vectors” in assembling the target matrix using the translator feature vectors as columns of the target matrix. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the neural network” in means for selecting a translator using a weight matrix representing connections between layers of an artificial neural network, the neural network configured to receive a target matrix and an input matrix. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “based on the extracted source content feature vectors” in means for selecting a translator using a weight matrix representing connections between layers of an artificial neural network, the neural network configured to receive a target matrix and an input matrix, the input matrix based on the extracted source content feature vectors, and generate a selection of a translator from the target matrix. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the source content feature vectors” in a server for receiving the source content feature vectors from a client, and for transferring the received source content to the selected translator for performing translation services. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the means for assembling an input matrix” in wherein the means for assembling an input matrix from the source content feature vectors comprises using the extracted source content feature vectors as columns of the input matrix. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “a plurality of source vectors” in wherein the means for extracting a plurality of source vectors. There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 4 recites “assembling the targets matrix using the plurality of vectors as columns of the matrix, where “targets matrix” should be “target matrix”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 17 recites the limitation, “means for selecting a translator using a weight matrix representing connections between layers of an artificial neural network, the neural network configured to receive a target matrix and an input matrix."
Claim 18 recites the limitation, “wherein the means for assembling an input matrix from the source content feature vectors comprises using the extracted source content feature vectors as columns of the input matrix."
Claim 19 recites the limitation, “wherein the means for extracting a plurality of source vectors."
They have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder "means for" coupled with functional language without reciting sufficient structures to achieve the function.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP 2181 and MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
means for extracting a plurality of source content feature [Figs. 2, 3: 202; ¶0029]
a summarization module [Fig. 3: 302; ¶0029, ¶0030]
a keywords and key-phrases module [Fig. 3: 304; ¶0029, ¶0032]
a domains module [Fig. 3: 306; ¶0029]
an entities module [Fig. 3: 308; ¶0029]
a complexity module [Fig. 3: 310; ¶0029, ¶0037]
a machine translation suitability module [Fig. 3: 312; ¶0029, ¶0045]
Claim 17
Claim 19
Claim 19
Claim 19
Claim 19
Claim 19
Claim 19


Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Application #17/077,994
Claim 1: A non-transitory computer readable storage media having a program embodied thereon, the program being executable by a processor at a server to perform a method for routing documents for translation services to translators, the method comprising:
receiving a translator feature for each of a plurality of translators;
receiving a plurality of job features;
receiving a document for translation services; extracting a plurality of document content features from content of the document; generating an input matrix from the document content features;
generating a target matrix for the plurality of translators from the plurality of translator features;
processing the input matrix using a target matrix and a weight matrix for an 
routing the received document to the selected translator for performing the translation services.
Patent #10,817,676
Claim 1: A non-transitory computer readable storage media having a program embodied thereon, the program being executable by a processor at a server to perform a method for routing documents for translation services to translators, the method comprising:
receiving a translator feature for each of a plurality of translators;
receiving a plurality of job features;
receiving a document for translation services; extracting a plurality of document content features from content of the document; generating an input matrix from the document content features;
generating a target matrix for the plurality of translators from the plurality of translator features;
processing the input matrix using a target matrix and a weight matrix for an 
routing the received document to the selected translator for performing the translation services.
Claim 2: The method of claim 1, wherein generating the input matrix comprises: generating a document feature vector for each of the plurality of document features, the document feature vector including one or more values representing the feature; and assembling the input matrix using the plurality of vectors as columns of the matrix.
Claim 3: The method of claim 1, wherein the document content features include a summarization of the document, a plurality of keywords and key-phrases in the document, an identification of a domain of the document, a recognition of a plurality of named entities in the document, a calculation of complexity of the document, and a calculation of 
Claim 4: The method of claim 1, wherein generating the target matrix comprises: generating a translator feature vector for each of the plurality of translators, each translator feature vector including one or more values representing a feature of the translator; and assembling the targets matrix using the plurality of vectors as columns of the matrix.
Claim 5: The method of claim 1, further comprising generating the document content features including a plurality of summarization features of the document including selecting sentences from the document.
Claim 6: The method of claim 1, wherein document content features include a document summary feature and generating the input matrix comprises: selecting a plurality of sentences representing the document summary 
Claim 7: The method of claim 1, wherein document content features include a document keyword feature and generating the input matrix comprises: selecting a plurality of keywords and key-phrases; generating a keyword vector representation of the plurality of keywords and key-phrases; and assembling the input matrix using the keyword vector as a column of the matrix.
Claim 8: The method of claim 7, wherein selecting a keyword or key-phrase 
Claim 9: The method of claim 1, wherein document content features include a document domain feature and generating the input matrix comprises: identifying one or more domain using multilayer perceptron with inverse document frequency weighted bag-of-words feature vector; generating a domain feature vector representation of the one or more identified domains; and assembling the input matrix using the domain feature vector as a column of the matrix.
Claim 10: The method of claim 1, wherein document content features include a document named entity feature and generating the input matrix comprises: identifying one or more named entities using a Conditional 
Claim 11: The method of claim 1, wherein document content features include a document named complexity feature and generating the input matrix comprises: calculating a plurality of complexity values; generating a complexity feature vector including the plurality of complexity values; and assembling the input matrix using the complexity feature vector as a column of the matrix.
Claim 12: The method of claim 11, wherein calculating a plurality of complexity values comprises calculating a syntactic complexity, a lexical complexity, an uber index, a Flesch Kincaid score, and an overall complexity.
Claim 13: A system for routing source content to translators for translation services, the system comprising:
a content analyzer for receiving source content from a client and extracting source content feature vectors from features of the source content;
an input matrix generator configured for assembling an input matrix from the source content feature vectors; and
a router including an artificial neural network and a weight matrix representing connections between layers of the neural network,
the router configured to receive a target matrix and the input matrix,
generate a selection of a translator from the target matrix, and
transfer the received source content to the selected translator for performing translation services.
Claim 14: The system of claim 13, wherein assembling an input matrix from the source content feature vectors comprises using the source content feature vectors as columns of the input matrix.
Claim 15: The system of claim 13, wherein assembling an input matrix from the source content feature vectors comprises: using the source content feature vectors as columns of the input matrix; receiving a job vector representing a plurality of features and using the job vector as a column of the input matrix.
Claim 16: The system of claim 13, further comprising a target matrix generator configured for: receiving a plurality of translator feature vectors, each translator feature vector representing a plurality of translation features for a translator of a plurality of translators; and assembling the target matrix using the translator feature vectors as columns of the target matrix.
Claim 2: The method of claim 1, wherein generating the input matrix comprises: generating a document feature vector for each of the plurality of document features, the document feature vector including one or more values representing the feature; and assembling the input matrix using the plurality of vectors as columns of the matrix.
Claim 3: The method of claim 1, wherein the document content features include a summarization of the document, a plurality of keywords and key-phrases in the document, an identification of a domain of the document, a recognition of a plurality of named entities in the document, a calculation of complexity of the document, and a calculation of 
Claim 4: The method of claim 1, wherein generating the target matrix comprises: generating a translator feature vector for each of the plurality of translators, each translator feature vector including one or more values representing a feature of the translator; and assembling the targets matrix using the plurality of vectors as columns of the matrix.
Claim 5: The method of claim 1, further comprising generating the document content features including a plurality of summarization features of the document including selecting sentences from the document.
Claim 6: The method of claim 1, wherein document content features include a document summary feature and generating the input matrix comprises: selecting a plurality of sentences representing the document summary 
Claim 7: The method of claim 1, wherein document content features include a document keyword feature and generating the input matrix comprises: selecting a plurality of keywords and key-phrases; generating a keyword vector representation of the plurality of keywords and key-phrases; and assembling the input matrix using the keyword vector as a column of the matrix.
Claim 8: The method of claim 7, wherein selecting a keyword or key-phrase 
Claim 9: The method of claim 1, wherein document content features include a document domain feature and generating the input matrix comprises: identifying one or more domain using multilayer perceptron with inverse document frequency weighted bag-of-words feature vector; generating a domain feature vector representation of the one or more identified domains; and assembling the input matrix using the domain feature vector as a column of the matrix.
Claim 10: The method of claim 1, wherein document content features include a document named entity feature and generating the input matrix comprises: identifying one or more named entities using a Conditional 
Claim 11: The method of claim 1, wherein document content features include a document named complexity feature and generating the input matrix comprises: calculating a plurality of complexity values; generating a complexity feature vector including the plurality of complexity values; and assembling the input matrix using the complexity feature vector as a column of the matrix. Claim 12: The method of claim 11, wherein calculating a plurality of complexity values comprises calculating a syntactic complexity, a lexical complexity, an uber index, a Flesch Kincaid score, and an overall complexity.
Claim 13: A system for routing source content to translators for translation services, the system comprising:
a content analyzer for receiving source content from a client and extracting source content feature vectors from features of the source content;
an input matrix generator configured for assembling an input matrix from the source content feature vectors; and
a router including an artificial neural network and a weight matrix representing connections between layers of the neural network,
the router configured to receive a target matrix and the input matrix,
generate a selection of a translator from the target matrix, and
transfer the received source content to the selected translator for performing translation services.
Claim 14: The system of claim 13, wherein assembling an input matrix from the source content feature vectors comprises using the source content feature vectors as columns of the input matrix.
Claim 15: The system of claim 13, wherein assembling an input matrix from the source content feature vectors comprises: using the source content feature vectors as columns of the input matrix; receiving a job vector representing a plurality of features and using the job vector as a column of the input matrix.
Claim 16: The system of claim 13, further comprising a target matrix generator configured for: receiving a plurality of translator feature vectors, each translator feature vector representing a plurality of translation features for a translator of a plurality of translators; and assembling the target matrix using the translator feature vectors as columns of the target matrix.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651